COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Coleman and Senior Judge Cole
Argued at Richmond, Virginia


JANINE NANNETTE CARLSON, ET AL.
                                               OPINION BY
v.   Record No. 1626-97-2               JUDGE JAMES W. BENTON, JR.
                                            FEBRUARY 17, 1998
DEPARTMENT OF MILITARY AFFAIRS/
 COMMONWEALTH OF VIRGINIA


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Benjamin H. Woodbridge, Jr. (Woodbridge &
            Reamy, on brief), for appellants.

            Ingrid E. Olson, Assistant Attorney General
            (Richard Cullen, Attorney General; Gregory
            Lucyk, Senior Assistant Attorney General, on
            brief), for appellee.



      Timothy Eric Carlson, a member of the Virginia National

Guard, was killed in a car accident while en route to his base

for training.   His widow, Janine Carlson, appeals from a Workers'

Compensation Commission decision denying an award of death

benefits and funeral expenses.    The commission ruled that

Carlson's death did not arise out of, or in the course of, his

employment because Carlson's death occurred while he was going to

work and did not fall within any of the well recognized

exceptions to the "coming and going" rule.   We affirm the

decision.

                                  I.

      On the weekend of December 4 and 5, 1993, Carlson was on

"inactive duty training" with the Virginia National Guard at Fort

A.P. Hill in Bowling Green, Virginia.   Carlson's widow testified
that Carlson reported for duty on Saturday morning, December 4,

and that she met him later that afternoon at Fort A.P. Hill to

attend a Christmas dinner sponsored by the National Guard.     When

the dinner ended at 8:00 p.m., the Carlsons left together and

returned to their home in Fredericksburg.

     Carlson left home to return to Fort A.P. Hill at 7:00 a.m.

Sunday morning with Randall Lincoln, who was also a member of the

National Guard.    Lincoln was driving southbound on Route 2 in

Caroline County and was traveling at a high rate of speed in

rainy weather when he lost control of the car and collided with

another vehicle.   Carlson died in the accident.
     Lieutenant Colonel Jeffrey Allen testified that "according

to the training schedule, . . . [Carlson] was to report at 7:30

in the morning on Saturday, be dismissed later that afternoon at

approximately 4:30, and to return home, and he was to come back

on Sunday at 7:30 in the morning, and be released at about 4:30

in the afternoon on Sunday."   Allen also testified that the

weekend drill was made up of four four-hour blocks of time called

unit training activity periods.   Carlson completed two unit

training activity periods on Saturday.   According to a Statement

of Medical Examination and Duty Status, which was stipulated as

evidence, Carlson's inactive duty training began at 8:00 a.m. on

Saturday, December 4 and was to end at 3:30 p.m. on Sunday,

December 5.

     Allen further testified that the National Guard neither




                                - 2 -
reimbursed Carlson for mileage between his home and Fort A.P.

Hill, nor provided Carlson with transportation between his home

and Fort A.P. Hill.   Allen testified that Carlson was not tasked

with any work assignment when he travelled between his home and

Fort A.P. Hill and that Carlson "was simply coming to work" on

Sunday when the accident occurred.      Allen also testified that

members of the National Guard generally would not spend the night

at Fort A.P. Hill.    They would be released by the commanding

officer to return home and would report for duty the next

morning.
     Denying an award, the commission ruled that Globe Indemnity

Co. v. Forrest, 165 Va. 267, 182 S.E. 215 (1935), did not control

this fact situation and made the following findings:
          [Carlson] was attending a weekend drill which
          consisted of four, four-hour training
          periods. He was free to leave the post after
          the completion of the second four-hour
          training period on Saturday, December 4,
          1993, as noted above. It was not necessary
          that [Carlson] obtain a pass to leave the
          post, as was the case with [the guardsman in
          Forrest]. While his employment status as a
          guardsman may have been of a continuing
          nature, as would have been the situation with
          normal civilian work, his dependents must
          still show that he was charged with some duty
          of his employment at the time of his injury,
          or that this case falls within one of the
          exceptions to the "going and coming" rule, as
          noted by the Deputy Commissioner.


                                 II.

     Carlson's widow argues that Forrest supports her entitlement

to an award.   Although the Department of Military Affairs



                                - 3 -
concedes that Carlson was an employee of the National Guard at

the time of his death, see Code § 65.2-101, it argues that

Carlson's widow did not meet her burden of proving that Carlson's

death arose out of and in the course of his employment with the

National Guard.

     A claimant for death benefits under Code § 65.2-512 must

prove that the employee's death arose out of and in the course of

the employment.   See Baggett Transportation Co. v. Dillon, 219
Va. 633, 636-37, 248 S.E.2d 819, 821 (1978).
               The expressions "arising out of" and "in
          the course of" are used conjunctively and are
          not synonymous. Both conditions must be
          present before compensation can be awarded.
               The words "arising out of" have been
          construed . . . to refer to the origin or
          cause of the injury, and the words "in the
          course of" refer to the time, place and
          circumstances under which the accident
          occurred.
               [A]n accident occurs in the "course of
          employment" when it takes place within the
          period of employment, at a place where the
          employee may be reasonably expected to be,
          and while he is reasonably fulfilling the
          duties of his employment or is doing
          something which is reasonably incidental
          thereto.
               . . . [A]n injury "arises 'out of' the
          employment, when there is apparent to the
          rational mind upon consideration of all the
          circumstances, a causal connection between
          the conditions under which the work is
          required to be performed and the resulting
          injury. Under this test, if the injury can
          be seen to have followed as a natural
          incident of the work and to have been
          contemplated by a reasonable person familiar
          with the whole situation as a result of the
          exposure occasioned by the nature of the
          employment, then it arises 'out of' the
          employment. But it excludes an injury which
          cannot fairly be traced to the employment as


                               - 4 -
           a contributing proximate cause and which
           comes from a hazard to which the workmen
           would have been equally exposed apart from
           the employment. The causative danger must be
           peculiar to the work and not common to the
           neighborhood. It must be incidental to the
           character of the business and not independent
           of the relation of master and servant. It
           need not have been foreseen or expected, but
           after the event it must appear to have had
           its origin in a risk connected with the
           employment, and to have flowed from that
           source as a rational consequence."
                Thus it clearly appears that in order
           for an injury to be compensable on the ground
           that it arose out of and in the course of
           employment it is not enough to show merely
           that the accident occurred during the period
           of the employment and while the employee was
           about his master's business. It must also be
           shown that the accident occurred at a place
           where, from the nature of the work, the
           employee was reasonably expected to be.


Conner v. Bragg, 203 Va. 204, 208-09, 123 S.E.2d 393, 396-97

(1962).   "Whether an accident arose out of and in the course of

employment is a mixed question of law and fact and is properly

reviewable on appeal."   Kendrick v. Nationwide Homes, Inc., 4 Va.

App. 189, 190, 355 S.E.2d 347, 347 (1987).

     As a general rule, an injury or death is not compensable if

it occurs while an employee is traveling to or from work.    See

Harbin v. Jamestown Village Joint Venture, 16 Va. App. 190, 193,

428 S.E.2d 754, 756 (1993); Sentara Leigh Hosp. v. Nichols, 13
Va. App. 630, 636, 414 S.E.2d 426, 429 (1992).   This rule is

premised upon the principle that an employee traveling to or from

his workplace "is not engaged in performing any service growing

out of and incidental to his employment."    Kendrick, 4 Va. App.




                               - 5 -
at 190, 355 S.E.2d at 347.   However, several exceptions exist to

the "coming and going" rule.    Id.     The following three exceptions

are generally recognized:    "(1) where the means of transportation

used to go to and from work is provided by the employer or the

employee's travel time is paid for or included in wages; (2)

where the way used is the sole means of ingress and egress or is

constructed by the employer; and (3) where the employee is

charged with some duty or task connected to his employment while

on his way to or from work."    Sentara, 13 Va. App. at 636, 414

S.E.2d at 429.   The burden of proof is upon the dependents of the

deceased employee to establish by a preponderance of the evidence

that one of these exceptions applies.       See id. at 636, 414 S.E.2d

at 430.

     The evidence proved that Carlson was traveling from his home

to his duty station at Fort A.P. Hill when he was killed.      The

evidence in this case readily eliminates the first and second

exceptions to the "coming and going" rule.      First, the

uncontradicted evidence proved that Carlson was not reimbursed by

the Department for travel en route to training.      Allen testified

that Carlson was not reimbursed by the Department for mileage and

that transportation was not provided by the National Guard.

Second, Lincoln and Carlson were traveling on Route 2 in Caroline

County at the time of the accident.      That route is a public

highway, was not constructed by the Department, and was not the

sole means of ingress and egress to Fort A.P. Hill.



                                - 6 -
        As to the third exception, the record contains testimony of

Lieutenant Colonel Allen that Carlson was not engaged in any duty

or task connected with his employment while en route to Fort A.P.

Hill.    After Carlson completed his two unit training activity

periods on Saturday, he was released to go home and was at

liberty to do as he pleased until he reported to base on Sunday

morning.    Carlson's only responsibility was to return to Fort

A.P. Hill on Sunday at 7:30 a.m.      His obligation to report to his

duty station does not equate to having a responsibility to the

National Guard while he was en route to Fort A.P. Hill.
        Nonetheless, Carlson's widow argues that this case is

governed by Forrest and that Carlson's duty status is the

dispositive factor.    We disagree.   The commission correctly ruled

that the holding in Forrest is not dispositive of the issue in

this case.

        Forrest was an enlisted member of the Virginia National

Guard attending an annual two week encampment at Virginia Beach

in August 1933. 165 Va. at 268, 182 S.E. at 215.   Forrest left

the military camp at 7:30 p.m. on a pass and visited places of

amusement in the town of Virginia Beach.     At 10:00 p.m., a

lieutenant in the military police ordered Forrest to take two

intoxicated National Guard soldiers back to the military camp.

While Forrest was returning to the military camp with the

intoxicated National Guard soldiers, Forrest and one of the

soldiers sat on a railroad track.     When a train approached,



                                 - 7 -
Forrest attempted to move the intoxicated soldier from the tracks

and was injured by the train.    Id. at 269, 182 S.E. at 216.   The

commission awarded Forrest benefits under the Workmen's

Compensation Act, and the employer and its insurer appealed.

     The Supreme Court stated the issue in Forrest as follows:
          The contention of the appellant, who is the
          insurance carrier is that the accident did
          not arise out of and in the course of
          [Forrest's] employment, but that it was the
          result of misconduct on the part of [Forrest]
          which bars him from the allowance of
          compensation. . . .
               As to the first contention, the carrier
          urges that, when [Forrest] was given a pass
          to leave the military reservation for
          Virginia Beach and proceeded to avail himself
          of its privileges, there was a cessation of
          the relation of master and servant between
          himself and the State of Virginia, his
          employer.
165 Va. at 270, 182 S.E. at 216 (emphasis added).

     We believe the Supreme Court's description of the issue and

argument of the insurance carrier manifestly established that the

Forrest decision primarily decided whether Forrest was an

employee of the National Guard when he was injured.   Even though

in 1935, when Forrest was decided, the Act stated that "the term
'employee' shall include the officers and members of the national

guard," Code § 1887(2)(a) (1930), that provision of the Act

merely brought the National Guard within the purview of the Act

and did not further delimit when the period of employment began

and ended.

     The Forrest decision clearly held that although Forest was




                                - 8 -
on a pass for recreational leave, the employment relationship

still existed because Forrest was on active duty.     165 Va. at

270, 182 S.E. at 216.   The Court rejected the argument that

Forrest's release on a pass "constituted a severance of the

relation of master and servant" between the National Guard and

Forrest.   Id.   The Court emphasized the continuing nature of

Forrest's employment and held that "'the relationship of master

and servant was continuous from the moment when Forrest

reported . . . in compliance with the orders from his employer,

the State of Virginia, until he was released from active

employment by the termination of said orders.'"      Id. at 271, 182

S.E. at 216 (citation omitted).   This and other pertinent

discussions in Forrest are germane solely to the insurer's

argument concerning Forrest's employment relationship.

     We concede, as we must, that one reading of Forrest suggests

that because the Court affirmed the award of benefits, the Court

also necessarily decided that the event that injured Forrest also

arose out of Forrest's employment.      Although the Forrest opinion
notes that "it is unnecessary to discuss the effect of the

[lieutenant's] order" that Forrest was implementing when Forrest

was injured, the opinion points out "Forrest's immediate

obedience to the command of his superior officer but emphasizes

the continuity of the relationship of master and servant." 165
Va. at 273, 182 S.E. at 217.   Indeed, in a later decision, see

Norfolk & Washington Steamboat Co. v. Holladay, 174 Va. 152, 5




                                - 9 -
S.E.2d 486 (1939), the Supreme Court observed "that [Forrest]

turned upon whether there had been a temporary cessation of the

relationship of master and servant."    Holladay, 174 Va. at 161, 5

S.E.2d at 490.   Significantly, however, the Court in Holladay

reiterated the evidence that the Forrest opinion declared

unnecessary, viz. that Forrest "had been instructed by his

superior officer to assist in returning to camp" the intoxicated

soldier.    Holladay, 174 Va. at 161, 5 S.E.2d at 490.   We

conclude, therefore, that the Supreme Court tacitly recognized in
Holladay that the evidence in Forrest proved that Forrest was

acting under orders and, thus, was engaged in an activity that

arose out of his employment.   In any event, we do not read

Forrest to hold that every injurious event suffered by a member

of the National Guard arises out of and in the course of

employment whenever the member is "on duty."

     Credible evidence in the record supports the commission's

finding that Carlson was not engaged in an activity that arose

out of his employment.   First, the evidence proved that Carlson

was on "inactive" duty training and not on "active" duty

training.    See Code § 44-41; Code § 44-83.   Lieutenant Colonel

Allen testified that "according to the training schedule . . .

[Carlson] was to report at 7:30 in the morning on Saturday, be

dismissed . . . at approximately 4:30, and to return home,

and . . . come back on Sunday at approximately 7:30 in the

morning, and be released at about 4:30 in the afternoon on




                               - 10 -
Sunday."   He also testified as follows:
           Q. [B]ut the records reveal that he was
           activated for duty that weekend -- I mean,
           this was a weekend drill that required his
           presence at A.P. Hill?

            A. That's correct. And . . . a weekend
            drill typically is made up of what we call
            four, four hour blocks of time which we refer
            to as unit training activity periods, or
            U.T.A.'s. So there would have been two
            U.T.A.'s on Saturday performed, or four --
            two four hour blocks of, of training, . . . .


Thus, Carlson was not in uninterrupted, continuous service for

the two-day period of "inactive" duty training.
     Second, Allen testified that Carlson was not reimbursed for

mileage to and from his home and Fort A.P. Hill, that the

National Guard did not provide for Carlson's transportation

between his home and Fort A.P. Hill, and that Carlson was not

tasked with any National Guard duty while going from his home to

Fort A.P. Hill.

     Carlson's duty orders clearly establish that he was an

employee of the National Guard, a prerequisite for coverage under

the Act.    See Code § 65.2-101; Forrest, 165 Va. at 271, 182 S.E.

at 216; Cotman v. Green, 4 Va. App. 256, 258, 356 S.E.2d 447, 448

(1987).    However, the evidence supports the commission's finding

that Carlson was not performing any task of his employment when

he was travelling from his home to Fort A.P. Hill.   Accordingly,

we hold that Carlson's widow has not carried her burden of

proving that her husband's death arose out of and in the course

of his employment with the National Guard.   For the reasons



                               - 11 -
stated, the decision of the commission denying benefits is

affirmed.

                                                       Affirmed.




                             - 12 -